Per Curiam :
This cause coining on for adjudication upon a rehearing thereof heretofore granted, and it appearing to the court that the decree appealed from is a joint decree against the only appellant before the court and several others who are- not made parties to the appeal except by the use of the abbreviation “et al.,” which is ineffectual, and that said several omitted parties are necessary parties appellant,.and can not now be brought in as parties appellant because the time has expired in which they can take an appeal, it is, therefore, ordered that the appeal in said cause be, and the same is, hereby dismissed. State ex rel. Andreu v. Canfield, 40 Fla. 36, 23 South. Rep. 591; Cornell v. Franklin, 40 Fla. 149, 23 South. Rep. 589; Whitlock v. Willard, 18 Fla. 156; Castleman v. Holmes, 7 T. B. Mon. (Ky.) 591.